ATTORNEY GENERAL OF TEXAS
                                                 GREG        ABBOTT



                                                 February 13,2006



The Honorable Mike Jackson                                   Opinion No. GA-0397
Chair, Committee on Nominations
Texas State Senate                                           Re: Education Code section 54.208’s exemption
Post Office Box 12068                                        from tuition for students enrolled in fire science
Austin, Texas 7871 I-2068                                    courses (RQ-0371 -GA)

Dear Senator Jackson:

        Your predecessor asked about Education Code section 54.208’s exemption from tuition for
students enrolled in fire science courses.’

        Education Code chapter 54 contains provisions related to tuition and fees for institutions of
higher education.2 See generally TEX. EDUC. CODE ANN. $5 54.001-.643 (Vernon 1996 & Supp.
2005). Section 54.208, entitled “Firemen Enrolled in Fire Science Courses,” provides a limited
tuition and fee exemption for Texas tire fighters:

                           The governing boards of the state institutions of collegiate
                  rank supported in whole or in part by public funds shall exempt from
                  the payment of tuition and laboratory fees any person who is
                  employed as a fireman by any political subdivision of the state and
                  who enrolls in a course or courses offered as part of a fire science
                  curriculum.   The exemption provided does not apply to deposits
                  which may be required in the nature of security for the return or
                  proper care of property loaned for the use of students.

Id. 5 54.208 (Vernon 1996). Regarding this provision, we are specifically asked about the courses
that may be considered as part of a fire science curriculum; whether a student is eligible for the


          ‘See Letter and attachments from Honorable Jon Lindsay, Chair, Committee on Nominations, Texas State
Senate, to Honorable Greg Abbott, Attorney General of Texas (Aug. 4, 2005) (on file with Opinion Committee, also
available at http:l/www.oag.state.tx.us)  [hereinafter Request Letter]; Letter from Honorable Jon Lindsay, Chair,
Committee on Nominations, Texas State Senate, to Honorable Greg Abbott, Attorney General of Texas (Sept. 1,2005)
(on file with Opinion Committee) [hereinafter Supplemental Request Letter].

          “‘Institution of higher education” is defined as “any public technical institute, public junior college, public
senior college or university, medical or dental unit, public state college, or other agency of higher education as defined
in this section.” TEX. EDUC.CODEANN. $ 61.003(S) (Vernon Supp. 2005); see also id. 4 54.001(l) (Vernon 1996)
(adopting section 61.003’s definition of “institution of higher education”).
The Honorable Mike Jackson                    - Page 2       (GA-0397)




section’s exemption even after having already obtained a degree in fire science; whether section
54.208’s exemption applies only to four-year universities; and whether a public junior college’s
general fees are in fact tuition. See Request Letter and Supplemental Request Letter, supra note 1.

I.       Fire Science Curriculum

         We first address the question concerning the definition of “fire science curriculum.” See
Request Letter, supra note 1. The Texas Commission on Fire Protection (the “Commission”), which
is the state agency charged with regulating and assisting fire fighters and fire departments,3 has by
rule established the minimum educational, training, physical, and mental standards for a person to
be certified4 as a fire fighter.5 In addition to the minimum certification standards, the Commission



          3See generally TEX.GOV’T CODEANN. $5 4 19.001-.907 (Vernon 2005 & Supp. 2005) (establishing the Texas
Commission on Fire Protection and outlining its duties); see also id. Q419.022(a)(5) (Vernon 2005) (“The Commission
may . . . establish minimum educational, training, physical, and mental standards for admission to employment as fire
protection personnel in a permanent, temporary, or probationary status and for advanced or specialized fire protection
personnel positions.“).

           4Seegenerally 37 TEX. ADMIN.CODE9s 423.1-.309             (2005) (Tex. Comm’n on Fire Protection,        Standards for
Certification).

          ‘In this opinion we will use the colloquial term “fire tighter” to refer to “fire protection      personnel,”   who are
regulated by the Commission on Fire Protection. “Fire protection personnel” are:

               (A) permanent, full-time law enforcement           officers designated   as tire and arson investigators
         by an appropriate local authority;

               (B)   aircraft rescue and fire protection personnel;      or

                (C) permanent, full-time tire department employees who are not secretaries, stenographers,
         clerks, budget analysts, or similar support staff persons or other administrative employees and who
         are assigned duties in one or more of the following categories:

                     (i)     tire suppression;

                     (ii)    fire inspection;

                     (iii)   fire and arson investigation;

                     (iv)    marine fire fighting;

                     (v)     aircraft rescue and fire lighting;

                     (vi)    fire training;

                     (vii) fire education;

                     (viii) fire administration;     and

                                                                                                                    (continued. ..)
The Honorable Mike Jackson                - Page 3             (GA-0397)




has established a scheme by which fire fighters may acquire advanced levels of certification. See,
e.g., LATEX.ADMIN.CODE 5 423.3 (2005) (“Minimum Standards for Basic Structure Fire Protection
Personnel Certification”); id. 9 423.9 (“Minimum Standards for a Master Structure Fire Protection
Personnel Certification”).     To fulfill these certification requirements, fire fighters may take fire
science courses offered at institutions of higher education. See, e.g., id. $ 423.9(a)(2) (requiring
eighteen college semester hours in fire science subjects); id. 8 423.205(a)(2)(A) (allowing applicant
for Intermediate Aircraft Rescue Fire Fighting Personnel Certification to complete six semester hours
of fire science or fire technology from a college towards that certification).

         Texas institutions of higher education offer courses and degrees in the area of fire science.6
Apparently, however, some colleges have moved away from designating their fire-related curricula
as “fire science” and instead designate them, for example, “Fire and Safety Engineering” or “Fire
Service Management.” See Request Letter, supra note 1 (Attachment No. 3). Other schools do
maintain a fire science curriculum, but narrowly define it to include only certain courses while
relegating, for example, emergency management courses to a curriculum not designated as fire
science. See Soteriou Letter, supra note 6. As a result, fire fighters who take courses towards a fire
engineering degree or who are taking courses in emergency management or the like outside of a strict
fire science curriculum are being denied the tuition and fee exemption under section 54.208. See
Request Letter, supra note 1 (Attachment No. 5). Thus, we are asked to clarify the meaning of “fire
science” as it is used in Education Code section 54.208. See id.

         In construing section 54.208, we must give effect to the legislature’s intent. See TEX. GOV’T
CODEANN. $8 311.021, .023 (Vernon 2005); Albertson’s,           Inc. v. Sinclair, 984 S.W.2d 958, 960
(Tex. 1999). To do so, we must first attempt to construe statutes according to their plain language,
see In re Canales, 52 S.W.3d 698,702 (Tex. 2001) reading the language according to the rules of
grammar and common usage, unless it has acquired a technical meaning, see TEX. GOV’T CODE
ANN. 5 3 11.01 l(a)-(b) (Vernon 2005). We may also consider, among other things, a statute’s
objectives, the legislative history, and the consequences of a particular construction.         See id.
5 311.023.

        The Education Code does not define “fire science”; neither is this term defined elsewhere in
Texas statutes. We have also reviewed Texas judicial opinions and opinions from this office, none
of which offer a definition of “fire science.” The Commission writes that “fire science” as it was
used at the time section 54.208’s language became law was a “consensus term” that applied to the



         ‘(...continued)
                       (ix)   any other position necessarily    or customarily related to fire prevention   or
         suppression.

TEX. GOV’T CODEANN. 9 419.021(3)           (Vernon 2005).

           6See Letter from James L. Crowson, Assistant Attorney General, Administrative Law Division, to Nancy Fuller,
Chair, Opinion Committee, Office of the Texas Attorney General (Sept. 7, 2005) (on file with Opinion Committee)
[hereinafter Crowson Letter]; Letter from Jake Soteriou, Director of Standards and Certification, Texas Commission on
Fire Protection (Aug. 24, 2005) (attached to Crowson Letter) [hereinafter Soteriou Letter].
The Honorable Mike Jackson           - Page 4          (GA-0397)




practice of fire fighting in all its realms. See Soteriou Letter, supra note 6. We can find nothing that
contradicts this assertion that the term has an acquired technical meaning, especially given the dearth
of material related to this provision.

          We note that the Commission has offered its own definition of the term. In its rules outlining
minimum certification requirements, the Commission defines “college credits” acceptable as “fire
science credit” as a “course of study . . . that is primarily related to Fire Service, Emergency
Medicine, Emergency Management, or Public Administration . . . .” 37 TEX. ADMIN. CODE
5 421 S(10) (2005) (emphasis added). Given the Commission’s expertise in fire fighting and its
legislative duty to identify the necessary education for Texas fire fighters to be effective emergency
responders, we are persuaded that this is an appropriate meaning for this term. Moreover, this
definition comports with the descriptions of “fire science” curricula from educational institutions
nationwide, which curricula include courses in fire service, emergency medicine, emergency
management, and public administration.7 We believe, therefore, that “fire science” is a technical
term that refers to courses related to fire service, emergency medicine, emergency management, or
public administration.     When read in context, then, section 54.208 uses “fire science” to refer to
those courses that fall within a designated fire science curriculum, as well as a course that is
primarily related to tire service, emergency medicine, emergency management,                  or public
administration, regardless of whether that course falls within a curriculum designated “fire science.”

II.      Exemption Eligibilitv after Earniw            a Degree in Fire Science

        We are also asked whether a student would be exempt from tuition after the student has
obtained a degree in fire science. See Supplemental Request Letter, supra note 1.

         Nothing in the statute ties the tuition exemption to earning a degree in tire science or
disqualifies a person who has already obtained a degree in fire science. See TEX. EDUC.CODEANN.
8 54.208 (Vernon 1996). Section 54.208 by its plain language provides an exemption to any “person
who is employed as a fireman by any political subdivision of the state and who enrolls in a course
or courses offered as part of a fire science curriculum.” Id. (emphasis added). Independent of a fire
tighter’s degree status, so long as the fire fighter is enrolled in a fire science course the tire fighter
may receive the benefit of section 54.208’s exemption for that course.

III.     Institutions   Covered by Section 54.208

         We next address the question concerning the educational institutions covered by section
54.208. See Request Letter, supra note 1. It is specifically stated that “[tlhere is confusion regarding
which schools may grant exempt status, whether it be a four-year university and/or a community
college.” See id. Though the term “community college” is used in the request letter, we will use the


          7See, e.g., Walla Walla Community College Fire Science Curriculum, Washington State, available at
http://wwcc.edu/catlprogram_detail.cfm?C=FCA;                          Columbus State Community  College Fire Science
Curriculum, Ohio, available at http://www.cscc.edu/DOCS/tirecurr.htm;            Long Beach City College Fire Science
Curriculum, California, available at http:listudents.lbcc.edu/cguides/FIRE%2OSCIENCE-2.pdf;      UniversityofMaryland
University College Fire Science Curriculum, Maryland, available at http:l/www.umuc.edu/prog/ugp/majors/fscn.shtml.
The Honorable Mike Jackson           - Page 5         (GA-0397)




term “junior college,” which in Texas is equivalent. See TEX. EDUC. CODE ANN. 3 130.005 (Vernon
2002) (recognizing that “junior colleges are in fact comprehensive community colleges” and
permitting a junior college district to substitute the word “community” for “junior” in its name).

         Section 54.208 is applicable to all “state institutions of collegiate rank supported in whole
or in part by public funds.” Id. $54.208 (Vernon 1996). The revisor’s note to section 54.001, which
defines “institution of higher education,” informs us that the phrase state “institutions of collegiate
rank supported in whole or in part by public funds” includes junior colleges and is another
description for “institution of higher education.” Id 0 54.001 revisor’s note. “Institution of higher
education” is an “accurate and convenient substitute for various terms used in the source laws for
[Education Code chapter 541.” Id This revisor’s note, however, also informs us that “as to the
applicability of this chapter to junior colleges, see Section 54.002 of this code.” Id.

         Section 54.002 states that chapter 54 applies to all institutions of higher education, except
that the chapter applies to junior colleges only to the extent provided by section 130.003(b) of the
Education Code. See id. 5 54.002. Education Code section 130.003(b) provides in relevant part that
for a public junior college “[t]o be eligible for and receive a proportionate share of [state
appropriated funds], a public junior college must . . . grant, when properly applied for, the
scholarships and tuition exemptions provided for in this code. . . .” See id. $130.003(b)(5) (Vernon
Supp. 2005) (emphasis added). Four-year colleges and universities are institutions of higher
education. See id. 4 54.001 (Vernon 1996); see also supra note 2. Thus, by its plain language,
section 54.208 applies to “state institutions of collegiate rank supported in whole or in part by public
funds,” which includes both public junior colleges eligible to receive a proportionate share of state
appropriated funds under Education Code section 130.003(b) and public four-year colleges and
universities. Id. $ 54.001 revisor’s note; see also Tex. Att’y Gen. LO-90-83 (applying, without
analysis, section 54.208 to a public junior college).

IV.     Whether a General Fee is Tuition

        We are next asked “[wlhether general fees charged by certain schools should also be
considered tuition.” Supplemental Request Letter, supra note 1.

        A brief submitted in response to this request informs us that Houston Community College
charges a general fee for “registration, student services matriculation, and other administrative fees
to cover general classroom use, library facilities, student facilities, etc.“8 The brief argues that
Education Code section 54.05 13 is the dispositive provision for this issue. See Dunbar Brief, supra
note 8. Section 54.05 13 permits the board of an institution of higher education to charge as tuition
an amount “necessary for the effective operation of the institution” that is in addition to the amounts
predetermined by the legislature in Education Code section 54.051. TEX. EDUC. CODE. ANN.
5 54.0513 (Vernon Supp. 2005) (emphasis added); see also id. 5 54.051 (determining tuition for



         ‘Brieffrom Steven M. Dunbar, Captain, Houston Fire Department, to Honorable Greg Abbott, Attorney General
of Texas (Sept. 13,200s) (on tile with Opinion Committee) [hereinafter Dunbar Brief]; see also id. Exhibit 1 (Houston
Community College’s catalog p. 23 outlining general fees).
The Honorable Mike Jackson       - Page 6       (GA-0397)




institutions of higher education). The brief contends that section 54.05 13 defines tuition such that
any fee that a public junior college applies to its operation is in fact tuition, which a fire fighter
would not have to pay under Education Code section 54.208. See Dunbar Brief, supra note 8. And,
the brief continues, portions of Houston Community College’s general fee seem to be used for its
operation, and so those portions are not fees but tuition. See id.

         Education Code section 54.05 13 is not dispositive in this case because a public junior college
has separate authority to collect fees that are not designated as tuition. Education Code section
 130.084 provides that a public junior college’s governing board “may set and collect with respect
to a public junior college in the district any amount of tuition, rentals, rates, charges, or fees the
board considers necessary for the efficient operation of the college,” subject to the statutorily
prescribed tuition rate minimums in section 54.05 1. TEX. EDU~. CODE.ANN. 5 130.084(b) (Vernon
Supp. 2005); see also id. 6 54.05 1(n) (permitting a public junior college to determine its tuition and
prescribing only minimum tuition rates). Moreover, given that these statutes plainly authorize the
governing boards to set tuition and fees, whether a particular charge will be used for operations is
irrelevant to the analysis.

         We assume that Houston Community College is a public junior college to which sections
 54.05 l(n) and 130.084(b) would apply. Here, this college has determined that the “general fee” is
 a fee and not tuition. We must, accordingly, conclude that it is a fee. As a result, Education Code
 section 54.208 would not exempt a tire fighter enrolled in a fire science course or courses at a public
junior college, like Houston Community College, from paying a charge that the college has
designated as a “fee.”

V.      Conclusion

        In sum, in Education Code section 54.208, “fire science” is a technical term that refers to a
course that falls within a designated fire science curriculum, as well as a course that is primarily
related to fire service, emergency medicine, emergency management, or public administration,
regardless of whether that course falls within a curriculum designated as “fire science.” A fire
fighter seeking an exemption from tuition under section 54.208 need not be pursuing a degree in fire
science; section 54.208 is applicable to a fire fighter who already has a degree in tire science.
Section 54.208 exempts a fire fighter who is enrolled in a course or courses offered as a part of a fire
science curriculum from paying tuition and laboratory fees at public junior colleges and four-year
colleges and universities. Finally, Education Code section 54.208 would not exempt a fire tighter
enrolled in a fire science course or courses at a public junior college from paying a charge that the
college has designated as a “fee.”
The Honorable Mike Jackson      - Page 7      (GA-0397)




                                        SUM.MARY

                        In Education Code section 54.208, “fire science” is a technical
               term that refers to a course that falls within a designated fire science
               curriculum, as well as a course that is primarily related to fire
               service, emergency medicine, emergency management, or public
               administration,    regardless of whether that course falls within a
               curriculum designated as “tire science.”

                      A fire fighter seeking an exemption from tuition under section
               54.208 need not be pursuing a degree in fire science and may already
               have a degree in fire science.

                        Section 54.208 exempts a fire fighter from paying tuition and
               laboratory fees at public junior colleges and four-year colleges and
               universities.

                        Education Code section 54.05 1 permits a public junior college
               to determine its tuition, subject to statutorily prescribed minimums.
               In addition, Education Code section 130.084 authorizes a public
               junior college’s governing board to set and collect with respect to a
               public junior college in the district any amount of tuition or fees the
               board considers necessary for the efficient operation of the college.
               Therefore, where a public junior college has designated a charge as
               “tuition,” that charge is tuition; where a public junior college has
               designated a charge as a “fee,” it is a fee. And thus to the extent
               Houston Community College has designated a charge as a fee, that
               fee would not be tuition, and a tire fighter exempt from paying tuition
               under Education Code section 54.208 would have to pay that non-
               tuition fee.




BARRY R. MCBEE
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Daniel C. Bradford
Assistant Attorney General, Opinion Committee